TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 11, 2017



                                       NO. 03-16-00347-CR


                                 Steven Arvin Turner, Appellant

                                                  v.

                                   The State of Texas, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 7 OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND GOODWIN
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record, the Court holds that there was no reversible error in the trial court’s judgment of

conviction. Therefore, the Court affirms the trial court’s judgment of conviction. The appellant

shall pay all costs relating to this appeal, both in this Court and the court below.